PER CURIAM:
AND NOW, February 16,1979, the petition to withdraw is denied. Counsel for appellant is directed either (1) to file a withdrawal brief meeting the description in Commonwealth v. Greer, 455 Pa. 106, 108-09, 314 A.2d 513, 514-15 (1974), and Commonwealth v. Liska, 252 Pa.Super. 103, 380 A.2d 1303 (1977), or (2) to proceed with the appeal by filing an advocate’s brief on the merits. In either case, counsel is to file a new brief within thirty (30) days, or risk sanctions.
JACOBS, former President Judge, and HOFFMAN, J. did not participate in the consideration or decision of this case.